671 S.E.2d 527 (2008)
STATE of North Carolina
v.
Med Tom SAYAVONG.
No. 461P08.
Supreme Court of North Carolina.
December 11, 2008.
Med Tom Sayavong, Pro Se.
June S. Ferrell, Assistant Attorney General, James C. Gaither, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 6th day of October 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of December 2008."